JONES, Presiding Judge.
Stanley Wells Smith was charged by an information filed in the District Court of Oklahoma County with the crime of larceny of an automobile after former conviction of a felony, was tried, convicted and sentenced to serve 10 years in the penitentiary and appealed.
No brief has been filed and no argument presented’ in defendant’s behalf.
The record shows that a 1936 model Plymouth automobile was stolen from in front of the home of Doyle Richardson in the 2900 block on Northwest 23rd Street in Oklahoma City the night of August 31, 1954. About 1:15 A.M. the night of the theft of the automobile, two policemen found the defendant in possession of said car in the 900 block on East Park Avenue in Oklahoma City. The defendant was attempting to push it down a slope. When the officers approached, defendant fled. They pursued him and apprehended him after a short chase. When asked by the officers as to why he was running, defendant replied that he didn’t want to be caught with a stolen car. A former conviction in the District Court of Oklahoma County for burglary in the first degree was proved.
Defendant testifying in his own behalf stated that he got into the automobile with one Willie Williams, who was driving the car and who picked up the accused to take him to the Off Beat Tavern. That on the way to the Off Beat Tavern Williams saw a girl and stopped the car to talk to her and told the defendant to drive the car around the block until he finished his conversation. That the defendant, thinking it was Williams’ car, started driving it around the block and the motor stopped running. That he was engaged in pushing the car to start the motor when the officers approached.. That he had no knowledge the car was stolen and couldn’t believe anyone would steal an automobile as old as the Plymouth. Defendant admitted two convictions in California for burglary in addition to the .conviction in Oklahoma.
The evidence was sufficient to sustain the conviction and we have found no substantial error. Although the car was a 1936 model Plymouth with very little value, the penalty after conviction upon the information filed against the accused carried with it a minimum of 10 years imprisonment in the penitentiary. 21 O.S.1951 § 51, subdivision 1.
Affirmed.